

Exhibit 10.3
SEPARATION AGREEMENT




1. Separation Date.  I, Bryan F. Bulawa, acknowledge that my employment with
Enterprise Products Company (the “Company”) is terminated effective August 24,
2018 (“Separation Date”).
2. Separation Benefits.  I understand and agree that in return for my promises
set forth in this Separation Agreement (“Separation Agreement”), I will receive
the separation benefits set forth in Exhibit A (“Separation Benefits”) to this
Separation Agreement.  Exhibit A is incorporated by reference as part of this
Separation Agreement. Except as provided in this Separation Agreement, I have no
contractual or other right or claim to any of the Separation Benefits.  I
further understand and acknowledge that I will receive the Separation Benefits
if, and only if, I timely sign this Separation Agreement, and then only if and
after this Separation Agreement becomes irrevocable in accordance with Paragraph
5.
3. Company Group.  Although I was an employee of the Company only, for purposes
of this Separation Agreement, the term “Company Group” means and includes
(individually, collectively or in any combination) (i) the Company, (ii)
Enterprise Products Partners L.P., (iii) EPCO Holdings, Inc., (iv) Enterprise
Products Holdings LLC, (v) Enterprise Products OLPGP, Inc., (vi) Enterprise
Products Operating LLC, (vii) Dan Duncan LLC, (viii) the respective subsidiaries
and affiliates of any of the foregoing entities, (ix) any other entity which is
controlled, directly or indirectly, individually, collectively or in any
combination, by the Company and/or any of the foregoing entities, (x) any other
entity which is controlled, directly or indirectly, individually, collectively
or in any combination, by Dan L Duncan’s descendants or
1

--------------------------------------------------------------------------------

any trusts for any of their respective benefit, and (xi) any predecessors,
subsidiaries, related entities, successors, or assigns of any of the foregoing.
4. Release of all Claims and Promise Not to Sue.  In return for the Separation
Benefits, I hereby release the Company Group, the present and former employee
benefit plans of each of them, the present and former directors, officers,
employees, agents, unitholders, stockholders, administrators of all or any of
them and all other persons acting on behalf of all or any of them, as well as
any representatives, assigns or successors to these persons or entities
(collectively, together with the Company Group, these persons and entities shall
be referred to as the “Parties Released” and individually they may be referred
to as a “Party Released”) from any and all liabilities, demands, claims,
actions, expenses, fees, costs, causes of action, and suits of every kind and of
whatsoever nature that may be waived and released by applicable law and that I
have or may have against any of the Parties Released, whether known or unknown
to me, or suspected or unsuspected, that I have or may have, whether
individually or as a member of a class, arising from, based upon or in any way
related to my employment or the termination of my employment with the Company or
arising from any act, event or omission occurring prior to my execution of this
Separation Agreement (collectively, the “Claims”).  Claims include, but are not
limited to:
a.
claims arising under federal, state, or local laws regarding employment,
employment terms, or prohibiting employment discrimination, harassment and
retaliation such as, without limitation, Title VII of the Civil Rights Act of
1964, the Equal Pay Act, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Genetic Information Nondiscrimination Act,
the Occupational Safety and Health Act,  the National Labor Relations Act,
Section 1981 of the Civil Rights Act of 1866, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Family and Medical Leave Act (FMLA), any
applicable state or local labor or employment or civil rights code or laws, the
Worker Adjustment and Retraining Notification (WARN) Act;

2

--------------------------------------------------------------------------------

b.
claims for breach of oral or written, express or implied, contract or promise or
promissory estoppel or quantum meruit, including claims under any employment
agreement or offer letter, severance or bonus or other policy, or other
compensation arrangement;

c.
claims for personal injury, harm, or other damages (whether intentional or
unintentional and whether occurring on the job or not, including, without
limitation, negligence, defamation, misrepresentation, fraud, intentional
infliction of emotional distress, assault, battery, invasion of privacy,
tortious interference, and other such claims);

d.
claims growing out of any legal restrictions on the right of the Parties
Released to terminate their employees including any claims based on any
violation of public policy or retaliation for filing a workers’ compensation
claim;

e.
claims regarding any restrictions on the right of the Parties Released to
enforce any of my post-termination obligations regarding non-disclosure,
non-competition, non-solicitation and non-interference (as may be applicable);

f.
claims for workers’ compensation, wages or any other compensation other than any
pending workers’ compensation benefits claim; and

g.
claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act.

It is my express intent to, and I hereby do, fully waive and release, to the
maximum extent provided by applicable law, any and all Claims that I have or may
have.  Notwithstanding my release set forth in this Paragraph, this Separation
Agreement does not release any claim I may have that:  is not waivable as a
matter of law; is for continuation of health care coverage under COBRA; is for
vested benefits arising under any employee retirement, welfare or compensation
benefit plan of the Company Group in which I am or was a participant; involves
any pending workers’ compensation claim (however I state I have no unfiled
workers’ compensation claim or unreported injury) or claim for unemployment
benefits available to me; arises out of or is related to my rights as a
unitholder; arises out of or relates to my continuing right to be defended,
indemnified and held harmless pursuant to a prior contract, Company policy or
practice,
3

--------------------------------------------------------------------------------

insurance policy, applicable law, and/or otherwise, in connection with any claim
brought against me arising out or related to my service as an employee or
officer of the Company or any Parties Released; or for any rights arising under
this Separation Agreement after it becomes effective.  Excluding the Protected
Disclosures/Actions (defined below in paragraph 18), I agree that I will never
sue any of the Parties Released concerning any Claims released under this
Separation Agreement, and I agree not to accept any monetary damages or other
personal relief (including legal or equitable relief) in connection with any
administrative claim or lawsuit concerning the Claims filed by any person or
entity or governmental agency.
5. Waiver and Release of Age Discrimination Claims.  In addition, I acknowledge
the following:
a.
This Separation Agreement is written in a manner calculated to be understood by
me and I do in fact understand the terms, conditions, and effect of this
Separation Agreement;



b.
This Separation Agreement refers to rights or claims arising under the Age
Discrimination in Employment Act (“ADEA”) and Older Workers’ Benefit Protection
Act (“OWBPA”), and I understand that this Separation Agreement applies to all
Claims that I have or may have against any of the Parties Released, including,
without limitations, all Claims under the ADEA or the OWBPA;



c.
I do not waive rights or claims that may arise after the date this Separation
Agreement is executed;



d.
I waive rights or claims only in exchange for consideration in addition to
anything of value to which I am already entitled;



e.
The Company has specifically advised me to consult with an attorney of my choice
before executing this Separation Agreement, and I have had the opportunity to do
so;



f.
I understand that I have up to 21 days immediately following August 24, 2018,
which is the date I received this Separation Agreement to consider whether to
accept the Separation Benefits described in Exhibit A attached hereto and made a

 
4

--------------------------------------------------------------------------------

 
part of this Separation Agreement, for all purposes, in return for the
representations and promises I am making in this Separation Agreement;

 
g.
If I have made the decision to sign this Separation Agreement before the
expiration of such 21-day period, I certify that my decision to sign the release
provided for in the Separation Agreement before the expiration of the 21-day
period was knowing and voluntary on my part and was not induced by the Company
or any other Party Released through fraud, misrepresentation, a threat to
withdraw or alter the offer prior to the expiration of the 21-day period, or by
providing different terms to other employees who sign a release prior to the
expiration of such time period;



h.
I understand that I may revoke my acceptance of this Separation Agreement at any
time within seven (7) days after the day I sign it by delivering written notice
of my revocation to the Company as specified in Paragraph 20 below.  I further
understand that if I do not revoke this Separation Agreement within seven (7)
days following my signing of this Separation Agreement (excluding the date of my
signing), it will become effective, binding, and enforceable on the day next
following the end of such seven-day period; and



i.
I fully understand all of the terms of this waiver and knowingly and voluntarily
enter into this Separation Agreement.



6.    Return of Company Group Property.  I have returned to the Company any and
all information, documents and property (regardless of its form, such as
electronic or hard copy or otherwise), that belong to any of the Company Group,
including any keys, access cards, computers, cell phones, pagers, or other
equipment and any Company Group records, files, data, and documents (whether on
a work or personal computer, in electronic format or otherwise, and whether
confidential in nature or not).  I shall immediately report to the Company any
passwords for my computer or other access codes for anything associated with my
employment.  I shall not delete or modify or alter any property prior to its
return to the Company.
7. Assistance to the Company Group.  To the extent that the Company determines
that, because of my employment with the Company, I possess relevant information
relative to claims, investigations, or cases of any kind involving the Company
Group, I agree to make
5

--------------------------------------------------------------------------------

myself available from time to time at the Company Group’s request to provide
truthful information and assistance, including, but not limited to, deposition
testimony, pretrial preparation, trial testimony and to respond to requests for
information.  The Company acknowledges that my primary duty after my termination
of employment shall be to my subsequent employer (if any).  Consequently, the
Company agrees to accommodate my commitments in scheduling my assistance to the
Company Group, insofar as is practicable to minimize any inconvenience to me. 
The Company shall promptly reimburse me for reasonable out-of-pocket travel
expenses I incur in connection with the performance of any services requested
pursuant to this Paragraph.
8. Confidentiality.  I acknowledge and agree that I had access to confidential
information regarding the Company Group during my employment with the Company,
including without limitation, information concerning the products, policies,
practices, customers, pricing, costs, suppliers, methods, processes, techniques,
finances, administration, employees, devices, trade secrets, and operations of
the Company Group (“Confidential Information”).  I acknowledge that this
Confidential Information is in fact confidential, not known outside of the
Company Group’s business, and is a valuable, special and/or a unique asset of
the Company Group.  Excluding the Protected Disclosures/Actions, I agree that in
further consideration for the promises made in this Separation Agreement, I will
maintain in the strictest confidence and will not, directly or indirectly,
intentionally or inadvertently, use, publish, or otherwise disclose to any
person or entity whatsoever, any of the Confidential Information of or belonging
to any of the Company Group or to any agent, joint venture, contractor,
customer, vendor, or supplier of any of the Company Group regardless of its
form, without the prior written explicit consent of the
6

--------------------------------------------------------------------------------

Company.  I shall take all reasonable precautions to protect the inadvertent
disclosure of Confidential Information.  These provisions do not limit or
restrict any similar or related obligations that I may have undertaken in other
agreements with any of the Company Group or which apply to me under any laws.  I
agree that any inquiries I have regarding this Separation Agreement, my
employment, benefits, or termination of employment should be directed only to
Human Resources.
9. Non-Solicitation of Customers.  During the period beginning on the Separation
Date and continuing through September 30, 2019, I agree not to induce or attempt
to induce any commercial banks, investment banks, debt investor, equity
investor, or customer of the Company or any of the Company Group with whom I had
business-related contact, provided services, or received Confidential
Information to withdraw, curtail or cancel its business with the Company or any
of the Company Group or in any manner modify or fail to enter into any actual or
potential business relation with the Company or any of the Company Group.
10. Non-Solicitation of Employees.  During the period beginning on the
Separation Date and continuing through September 30, 2019, I agree not to induce
or attempt to induce any employee of any member of the Company Group to cease
employment with the applicable member of the Company Group and will not assist
any other person or entity in such a solicitation. I and the Company agree that
employees of any member of the Company Group may respond to open advertisements
of employment with a future employer of mine without inducement from me. Such
voluntary actions by employees of any member of the Company Group do not violate
this non-solicitation provision.
7

--------------------------------------------------------------------------------

11. No Admission.  I understand this Separation Agreement is not, and shall not
be deemed or construed to be, an admission by any of the Parties Released of any
wrongdoing of any kind or of any breach of any contract, law, obligation,
policy, or procedure of any kind or nature.
12. Non-disparagement.  Excluding the Protected Disclosures/Actions, I agree to
not disparage, criticize, condemn or impugn the business or personal reputation
or character of the Company or any of the Parties Released and to not publish or
make in any manner any oral, electronic or written statements about the Company
or any of the Parties Released to any third party, including but not limited to,
any investors, bankers and/or analysts of the Company or any of the Parties
Released that are negative, untrue, malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm any of the
foregoing
13. Taxes.  I hereby acknowledge and agree that the Company and the Parties
Released shall not be liable for any taxes, penalties, interest or other
expenses that I may incur on account of any payment made to me under this
Separation Agreement.
14. Entire Agreement.  I have carefully read and fully understand all of the
terms of this Separation Agreement.   Except as specifically set forth in
paragraph 4 herein, this Separation Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior and
contemporaneous agreements, promises and understandings, written or oral,
between the parties hereto pertaining to the subject matter hereof, except that
it does not replace existing agreements (if any) or obligations I have under
applicable law regarding confidentiality, non-disclosure, fiduciary duties,
unfair competition, or non-solicitation issues.  I
8

--------------------------------------------------------------------------------

acknowledge and agree that obligations under those agreements or laws remain
ongoing and in place in their entirety.
15. Representations; Modifications; Severability; Assignment.  I expressly
acknowledge and agree that in connection with my decision to accept and sign
this Separation Agreement, I have not relied on any statement, representations,
promises, or agreements of any kind made by any of the Parties Released or by
any of their agents, attorneys, or representatives, with regard to the subject
matter, basis, or effect of this Separation Agreement or otherwise, other than
those specifically stated in this Separation Agreement.  I understand and agree
that this Separation Agreement cannot be modified except in writing and signed
by both me and a duly authorized representative of the Company.  If any part of
this Separation Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion shall be modified by the court to
be enforceable.  If modification is not possible, then such unenforceable
provision will be severed from, and shall have no effect upon, the remaining
portions of this Separation Agreement.  I acknowledge and agree that the Company
Group and the Parties Released (other than the Company) are not parties to, but
are intended beneficiaries of, this Separation Agreement.  The Parties Released
may assign any of their rights or obligations under this Separation Agreement
and this Separation Agreement inures to the benefit of any successor of the
Parties Released.  I may not assign any of my rights or obligations under this
Separation Agreement.
16. Remedies.  I agree that if, at any time, I directly or indirectly (and
including for this purpose any person who acts at my direction or encouragement)
breach any of the provisions contained in this Separation Agreement, I will be
liable to the Parties Released for all remedies,
9

--------------------------------------------------------------------------------

both legal and equitable, incurred as a result of my breach plus any and all
attorneys’ fees and other costs incurred by a Party Released as a result of, in
connection with, or related to such breach.  I acknowledge and agree that
because damages may be difficult to calculate for a breach of this Separation
Agreement, the Parties Released may seek immediate injunctive or other equitable
relief to enforce these obligations, in addition to any legal or other relief to
which the Parties Released may be entitled.  Any action taken by a Party
Released pursuant to this Paragraph shall not, however, negate or affect in any
way this Separation Agreement or any of the obligations or terms agreed to by me
in this Separation Agreement.
17.    No Waiver. No failure by either party to the Separation Agreement to give
notice of any breach by the other, or to require compliance with, any condition
or provision of this Separation Agreement shall (i) be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time or (ii) preclude insistence upon strict compliance in the
future.
18. Protected Disclosures/Actions.  Despite any of the obligations stated in
this Separation Agreement, I acknowledge and agree that neither this Separation
Agreement nor any other agreement or policy of the Company Group shall prevent
me from participating in the “Protected Disclosures/Actions” discussed in this
paragraph below, including providing information to or filing a report, charge
or complaint, including a challenge to the validity of this Separation
Agreement, with the Equal Employment Opportunity Commission (“EEOC”), Department
of Labor (“DOL”), National Labor Relations Board (“NLRB”), Securities and
Exchange Commission (“SEC”) or any other governmental agency, from participating
in any investigation or proceeding conducted by any governmental agency, or from
any other protected
10

--------------------------------------------------------------------------------

whistleblower disclosure or action.  I understand that this Separation Agreement
does not impose any condition precedent (such as prior notice to the Company or
Parties Released), any penalty, or any other restriction or limitation adversely
affecting my rights regarding any governmental agency disclosure, report, claim
or investigation.  I further understand I may disclose my wages, hours, or other
terms and conditions of employment in the exercise of any rights provided by the
National Labor Relations Act.  I acknowledge and agree that I have waived in
this Separation Agreement any right to recover any monetary relief or other
personal remedies in any governmental agency or other action brought against the
Parties Released by me or on my behalf.  However, I understand this Separation
Agreement does not limit my right to receive an award for information provided
under any SEC program.
19. Applicable Law/Forum.  This Separation Agreement shall be interpreted and
applied in accordance with applicable provisions of ADEA and the OWBPA. To the
extent that federal law does not apply, this Separation Agreement shall be
deemed to have been executed and delivered within the State of Texas and the
rights and obligations of the parties shall be construed and enforced in
accordance with, and governed by, the laws of the State of Texas without regard
to any rules regarding conflict of laws.  Any dispute or claim arising under
this Separation Agreement or concerning my employment with the Company or my
relationship with the Company Group shall be filed with any court of competent
jurisdiction in Houston, Harris County, Texas unless another forum is required
by applicable law.  The parties waive any objection to this venue and waive all
rights to a trial by jury and give their consent to trial by the judge for any
claims between them.
11

--------------------------------------------------------------------------------

20.    Notices.  Any notices regarding acceptance, rejection, revocation,
breach, or any other matters arising under this Separation Agreement shall be
sent by certified mail or another method of delivery which provides a receipt of
delivery and shall be addressed as provided below.  Any change of contact
information listed below shall be promptly reported to the other party at the
address below.  Notices to Bryan F. Bulawa should be addressed to his/her home
address on file with the Company.  Notices to the Company should be addressed to
Enterprise Products Company, 1100 Louisiana, Houston, Texas  77002, Attention:
SVP, Human Resources.
IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT IN
MULTIPLE COPIES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, EFFECTIVE FOR ALL
PURPOSES AS PROVIDED ABOVE, AND A DUPLICATE SHALL HAVE THE SAME LEGAL EFFECT AS
AN ORIGINAL.
 
 
ENTERPRISE PRODUCTS
COMPANY,
on its behalf and on behalf of each
Party Released
 
 
By: /s/ Karen D. Taylor 
Name: Karen D. Taylor 
Title: SVP Human Resources 
Date: September 11, 2018 
 
 
 
 
 
 
BRYAN F. BULAWA
 
/s/ Bryan F. Bulawa 
Signature
 
Date: September 11, 2018 
 
 
EXECUTED AGREEMENT
RECEIVED BY THE COMPANY
ON: September 11, 2018 
 
By: /s/ Karen D. Taylor 
Name: Karen D. Taylor 
Title: SVP Human Resources 
 

 
12

--------------------------------------------------------------------------------


EXHIBIT A
TO
SEPARATION AGREEMENT
WITH
BRYAN F. BULAWA
SEPARATION BENEFITS TO BE PROVIDED
You understand that the Separation Payment and the COBRA Premium Payment
(“Separation Benefits”) will not be paid to you or on your behalf unless you
timely sign this Separation Agreement, and then only if and after this
Separation Agreement becomes irrevocable in accordance with Paragraph 5.
1.
Separation Payment

You will receive a lump sum amount in cash of $4,800,000.00 (“Separation
Payment”), to be reduced by all required tax withholdings and all applicable
legal deductions.  The Separation Payment will be paid as soon as is
administratively feasible after both of the following occur: the Company
receives this Separation Agreement timely signed by you and the seven (7) day
revocation period referenced in Paragraph 5 of the Separation Agreement expires
without revocation by you.
2.
Health Benefits after Separation Date; COBRA Premium Payment

If on your Separation Date you are enrolled in any of the Company’s group health
plans as an active employee, such benefits will terminate on August 31, 2018. 
If you timely and properly exercise and pay for your health coverage
continuation rights under COBRA following your termination of employment, you
may receive COBRA coverage.  In return for signing and not revoking this
Separation Agreement, and if you timely elect COBRA coverage, your monthly COBRA
premium will be paid on your behalf by the Company (the “COBRA Premium Payment”)
(any taxes on such Company payment on
EXHIBIT A

--------------------------------------------------------------------------------

your behalf shall be your sole responsibility and liability) until the earliest
of (i) the expiration of the first 18 full calendar months immediately following
your Separation Date, (ii) the date you obtain subsequent employment with health
benefit coverages available to you, or (iii) the expiration or termination of
your COBRA rights.  After the expiration or termination of the COBRA Premium
Payment, you will be solely responsible for the monthly payment of the COBRA
premium should you choose to continue coverage under any of the Company’s group
health plans.
3.
Executive Coaching Benefit.

Company shall pay for up to 20 hours of executive coaching services from Leadera
Consulting Group for Employee.  Employee must utlize the executive coaching
benefit on or before December 31, 2018.




2